Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitations of “wherein the power supply circuit can adjust switching frequency and voltage of AC power supplied to the transmission coil, the power transmission device further comprises: a receiver that receives a signal including determination information indicating whether or not the non-contact power supply device is performing a constant voltage output operation and whether or not a measured value of output voltage from the resonance circuit falls within a predetermined allowance range of voltage; and a control circuit that controls switching frequency and voltage of the AC power supplied from the power supply circuit to the transmission coil in accordance with the determination information, and the power reception device further comprises: a voltage detection circuit that measures output voltage of power output from the resonance circuit and obtains a measured value of the output voltage; a constant voltage determination circuit that determines, based on a measured value of the output voltage, whether or not the non-contact power supply device is performing the constant voltage output operation and whether or not a measured value of output voltage from the resonance circuit falls within the predetermined allowance range of voltage; and a transmitter that transmits the signal including the determination information to the power transmission device” in view of the other limitations as called for in independent claim 2; the limitations of “wherein the power supply circuit can adjust switching frequency and voltage of AC power supplied to the transmission coil, and the power transmission device further comprises: a current detection circuit that measures current flowing through the transmission coil and obtains a measured value of the current; and a control circuit that controls switching frequency and voltage of the AC power supplied from the power supply circuit to the transmission coil depending on the measured value of the current” in view of the other limitations as called for in independent claim 5; and the limitations of “wherein the power reception device further comprises a capacitor one end of which is connected between the coil and one input terminal of the rectification circuit, the other end of which is connected between the reception coil and the resonance capacitor and the other input terminal of the rectification circuit, and that is connected in parallel with the reception coil” in view of the other limitations as called for in independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849